PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/912,657
Filing Date: 18 Feb 2016
Appellant(s): SCHMIDT et al.



__________________
WILLIAM F. SMITH 

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on June 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
Appellant argues that there is “no factual or legal support” for the proposed substitution of xenon as used in Franks with argon.  Examiner respectfully disagrees, as the rejection is plainly based on the facts found from the cited references only.   Appellant argues that xenon, an anesthetic gas, is an essential component in the Frank invention, and cannot be replaced with a non-aesthetic gas such as argon.  Examiner respectfully disagrees, as Frank (US 20090311340 A1) clearly teaches that the purpose of using xenon in Frank is to provide neuroprotective effects to a neonatal subject.  See Frank, Statement of Invention, paragraph [0012] (“the present invention relates to the use of xenon for treating and/or preventing and/or alleviating one or more anesthetic induced neurological deficits in a subject”).  Examiner respectfully points out that Frank teaches co-administration of the neuroprotectant with a vaporized anesthetic agent such as sevoflurane.  Simpkins (US 20120087958 A1), Irani (“Nobel gas-saturated cold storage solutiosn reduce ischemia-reperfusion injury in a rat model of renal transplanatation”, Nephron Extra, 2011) and Ryang (“Neuroprotective effects of argon in an in vivo model of transient middle cerebral artery occlusion in rats” Critical Care Med) were cited to show that argon has neuroprotective effects and can be a suitable substitute for xenon as suggested in the art.  In view of such teachings of the combined 
Appellant argues that using argon in place of xenon would be “contrary to the intended purpose” of the Franks method as such substitution would result in elimination of the anesthetic function by xenon.  However, the Franks method includes administering a conventional anesthetic agent, and substituting argon for xenon would still serve the intended purpose of providing organ neuroprotection as well as anesthesia to the subject. 
Appellant further argues that Faure (“Effectiveness of pure argon for renal transplant preservation in a preclinical pig model of heterotropic autotransplantation”, J Trans Med, 2016, 14:40) establishes a rebuttal to the obviousness rejection.  However, the reference does not provide anything inconsistent to the established fact that argon was well known to provide neuroprotective effects in vivo before the time of filing of the present application.  Examiner asserts that appellant’s arguments are unpersuasive. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/GINA C JUSTICE/Primary Examiner, Art Unit 1617      

                                                                                                                                                                                                  Conferees:

/JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.